DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Note
This Office action replaces the Office action dated 6/16/22 which did not include the rejection for claim 12 and listed claim 16 as allowable subject matter (with the amended limitation) and as rejected (without the amended limitation). 
Below, the rejection of claim 12 is included, claim 16 is allowable subject matter, and there are claim objections noted.
Applicant’s response is due in 3 months from the time of this Office action.

				Claim Status
Claims 1, 3, 5-8, 10-23 are pending and are examined. Claims 2, 4, and 9 are cancelled.

Claim Objections
Claims 3, 7, 8, 10, 12, 14, 15, 20, 21, 22, and 23 are objected to because of the following informalities: For consistency, add a “,” (comma) after “The device of claim #”.  Appropriate correction is required. The examiner notes the other claims already have the comma. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 23, the limitation “each of the plurality of openings is aligned with at least one of the extensions” is unclear and indefinite. Are the openings only on the extensions? What is below the extensions if the extensions are only on the first plurality of linear portions? Please clarify where the openings are relative to the second plurality of linear portions and the active sensor layer. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramanan (US Pub 2002/0186967). 

Regarding Claim 11, Ramanan teaches a device, comprising: a substrate; a first heater layer on the substrate, the first heater layer including a first plurality of linear portions and a first plurality of curved portions, the first plurality of linear portions coupled to each other by the first plurality of curved portions, at least one linear portion of the first plurality of linear portions including extensions that extend outward from a first side and a second side of the at least one linear portion; a second heater layer on the first heater layer, the second heater layer including a second plurality of linear portions and a second plurality of curved portions, the second plurality of linear portions coupled to each other by the second plurality of curved portions, at least one linear portion of the second plurality of linear portions including a plurality of openings; and an active sensor layer on the second heater layer ([0122] FIG. 3 shows another alternative embodiment of a bakeplate 70 of the present invention. Generally, bakeplate 70 of FIG. 3 is similar to bakeplate 70 of FIG. 2, except that bakeplate 70 of FIG. 3 has only a single thermally conductive layer 76, which is at the top of the bakeplate 70 for supporting a wafer 80, and no second thermally conductive layer is included. Specifically, bakeplate 70 of FIG. 3 is a laminate structure formed from, in order from the bottom, a laminated sequence of layers including a first heater layer 81, dielectric layer 74, second heater layer heater 79, dielectric layer 74, ground layer 71, RTD layer 75, dielectric layer 74, and thermally conductive layer 76 having protuberances 77 on supporting surface 78.).  

Regarding Claim 13, Ramanan teaches the device of claim 11, further comprising: a passive hotplate layer between on the second heater layer and the active sensor layer, the passive hotplate layer including a plurality of openings ([0085] Bakeplate 20 has a first major surface 22 for supporting semiconductor device 12 such that heat energy from bakeplate 20 can be transferred to semiconductor device 12 during baking. Bakeplate 20 also includes second major surface 24 which can be placed into thermal contact with cooling member 26.).  

Regarding Claim 14, Ramanan teaches the device of claim 11 wherein the first heater layer includes a first conductive contact coupled to the first plurality of linear portions, the second heater layer includes a second conductive contact coupled to the second plurality of linear portions, and the second conductive contact overlaps the first conductive contact ([0085] Bakeplate 20 has a first major surface 22 for supporting semiconductor device 12 such that heat energy from bakeplate 20 can be transferred to semiconductor device 12 during baking. Bakeplate 20 also includes second major surface 24 which can be placed into thermal contact with cooling member 26. [0086] Bakeplate 20 includes one or more heating elements).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanan (US Pub 2002/0186967), Samarao (WO 2016/109430).
Regarding Claim 12, Ramanan teaches the device of claim 11.
Ramanan is silent to wherein the active sensor layer includes a plurality of openings.
Samarao teaches in the related art of a gas sensor. [0080] In one embodiment, ALD is used to form the sensor layer 212 from nanostructured cobalt oxide or nickel oxide; however, any suitable chemical or physical deposition process may be used. The material of the sensor layer 212 is deposited into the sensor openings 328 to form the contact portions 250, which are electrically connected to the conductive layer 120c.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added openings, as taught by Samarao, to the active sensor layer, in the device of Ramanan, in order to electrically connect to the conductive layer and sense the presence of a target gas, as taught by Samarao, in [0087]. 	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanan (US Pub 2002/0186967), in view of Higashi (US Patent 6,238,085).
Regarding Claim 15, Ramanan teaches the device of claim 11 wherein the active sensor layer includes a gas sensing material (Higashi teaches A sensor having an active sensing material exposed to the substance to be detected and an active reference material that is shielded from the substance to be detected. See Abstract. A second active material 20 is formed on layer 18 in another area proximate to junctions 17 but apart from active material 19. Col. 2, lines 35-38).

				Additional Reference
The examiner notes Rogers (US Pub 2018/0313800) teaches in Fig. 1B a heater with linear and curved surfaces. [0051] Rather, the resistive heater 110 may comprise arcuate (e.g., curved) surfaces, such as the first surface 117 and the second surface 119. Rogers is silent to a second conductive layer on the first conductive layer, the second conductive layer including: a first opening directly overlying the first portion of the first conductive layer; a second opening directly overlying the second portion of the first conductive layer.

On updating search, the examiner also found Bartley (US Pub 2018/0323157). However, this is not prior art due to the earliest date being 5/8/17. Bartley teaches overlapping first and second conductive layers with overlapping portions and extensions in [0046], conductive elements 125-1, 125-2, 125-3, 125-4. (see also interview summary 7/27/22)

Allowable Subject Matter
Claims 1, 3, 5, 6, 7, 8, 10, 16, 17, 18, 19, 20, 21, and 22 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a first conductive layer including: a first portion having a width extending in a first direction and a length extending in a second direction transverse to the first direction; and a second portion having a width extending in the first direction and a length extending in the second direction; and a second conductive layer on the first conductive layer, the second conductive layer including: a first opening directly overlying the first portion of the first conductive layer; a second opening directly overlying the second portion of the first conductive layer; and a first portion having a width extending in the first direction and a length extending in the second direction, the first portion of the second conductive layer being positioned between the first opening and the second opening; and an active sensor layer on the heater, the heater configured to heat the active sensor layer.

The prior art does not teach or suggest a heater on the substrate, the heater including: a first conductive layer; and a second conductive layer on the first conductive layer, the second conductive layer including a plurality of openings; a passive hotplate on the heater, the passive hotplate being spaced from the first conductive layer by the second conductive layer; an active sensor layer on the passive hotplate; and a first dielectric layer on the active sensor layer, the first dielectric layer including an opening that directly overlies the active sensor layer, the passive hotplate, and the plurality of openings of the second conductive layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 7, filed 5/4/22, with respect to the 112b rejections and the 102 rejections of claims 1 and 16 and dependent claims have been fully considered and are persuasive.  The 112b rejection of claim 1 and 102 rejections of independent claims 1 and 16 has been withdrawn. 
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive. 
First, Applicant argues on page 8 that Ramanan fails to teach the first and second heater layers as recited in claim 11. The heating element 72 does not have a first heater layer including a first plurality of linear portions and a first plurality of curved portions, and a second heater layer including a second plurality of linear portions and a second plurality of curved portions.
In response, the examiner notes the prior art of Ramanan teaches a first heating layer and a second heating layer. The examiner notes that Applicant does not indicate what is the heating layer and how is the heating being done. For example, are there conductive layers? What is the material of the linear or curved portions such that these are heating layers? Which structures are being heated- linear portions, curved portions, extensions, or active sensor layer?

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798